Citation Nr: 0618475	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran had active duty service from January 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on May 25, 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand:  To obtain additional treatment records 
and to afford the veteran a VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, it appears that there may additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his May 2006 
hearing that he had had cataract surgery at the VA Medical 
Center in St. Louis, Missouri in June 2005.  However, the 
claims file does not contain any treatment records 
documenting such a procedure.  In fact, the medical evidence 
of record does not include any treatment records dated after 
November 2003.  Such records may prove to be relevant and 
probative. Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to an eye disorder.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for an eye disorder.  The veteran's 
January 1963 enlistment examination found his eyes to be 
normal with 20/20 vision, yet he was later noted to have 
20/30 vision in his left eye in May 1963, and it was 
recommended that he try dark eyeglasses.  He was seen again 
in June 1964 with 20/30 vision in both eyes.  He also had a 
small lenticular opacity in the left eye, which the treating 
physician noted was probably congenital.  In addition, VA 
treatment records, dated in November 2003, and the veteran's 
testimony at the hearing before the Board reflect that he 
sustained a hematoma from being hit in the left eye with a 
ball glove as a teenager prior to service.  Blood drained 
from the pupil and the veteran lost some eyesight but 
recovered it within a year.  At the hearing, the veteran 
testified that he has continued to experience photophobia 
since then and must wear sunglasses in bright light.  On 
examination of the eyes, an old pigmented area on the left 
retina was noted; otherwise findings were normal. 

Thus, the evidence indicates that the an eye disorder or 
defect, albeit one that may have been congenital, was 
identified in service and that eye disorder, to include 
cataracts, may exist currently.  However, the evidence of 
record in this case does not include a medical opinion 
addressing whether the veteran currently has an eye disorder, 
to include cataracts, that is causally or etiologically 
related to his symptomatology in service or to the left 
ventricular opacity.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any and all eye 
disorders that may be present.  38 C.F.R. § 3.159(c)(4).

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for an eye 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records from November 
2003 to the present including records, 
if any, pertaining to cataract surgery 
at the VA Medical Center in St. Louis, 
Missouri in June 2005.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any eye disorder that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
medical records and VA treatment 
records, dated in November 2003, and the 
veteran's testimony at the hearing 
before the Board both of which reflect 
that he sustained a hematoma from being 
hit in the left eye with a ball glove as 
a teenager in the 1950s prior to 
entering service.  The examiner must 
identify all current eye disorders.  For 
each eye disorder identified, the 
examiner should comment as to whether it 
is at least as likely as not that the 
disorder is causally or etiologically 
related to his symptomatology, including 
a left ventricular opacity noted in 
service, or is otherwise related to his 
military service.  It should be noted 
that congenital or developmental defects 
are not diseases or injuries within the 
meaning of the applicable legislation, 
unless during service, a superimposed 
disease or injury occurs.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




